      1:20-cv-04157-SAL        Date Filed 12/01/20      Entry Number 1-1       Page 1 of 3




                                                                                                      ELECTRONICALLY FILED - 2020 Nov 17 12:16 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202149
STATE OF SOUTH CAROLINA       )                 IN THE COMMON PLEAS COURT
                              )
COUNTY OF AIKEN               )                 FOR THE SECOND JUDICIAL CIRCUIT
                              )
EVELYN GREEN,                 )                 Civil Action No.: 2020CP0202149
                              )
                  Plaintiff,  )
                              )                        AMENDED SUMMONS
      vs.                     )                      (JURY TRIAL DEMANDED)
                              )
BI-LO, LLC,                   )
                              )
                  Defendant.  )
_____________________________ )

TO:     THE DEFENDANT ABOVE-NAMED:

       YOU ARE HEREBY SUMMONED and required to answer the Complaint in this action, a

copy of which is herewith served upon you, and to serve a copy of your Answer to said Complaint

on the subscriber at P.O. Box 646, Orangeburg, South Carolina, 29116 within thirty (30) days from

the service hereof, exclusive of the date of such service; and if you fail to answer the Complaint

within the time aforesaid, judgment by default will be rendered against you for the relief demanded

in the Complaint.


                                                     s/ Lakesha Jeffries, Esquire
                                                     Lakesha Jeffries, Esquire
                                                     SC Bar No: 71736
                                                     Bryan S. Jeffries, Esquire
                                                     SC Bar No: 70558
                                                     JEFFRIES LAW FIRM, LLC
                                                     Post Office Box 646
                                                     Orangeburg, SC 29116
                                                     Telephone: (803) 531-6300
                                                     Facsimile: (803) 536-6001
                                                     Email: ljeffries@jeffrieslawsc.com
                                                     ATTORNEYS FOR THE PLAINTIFF

November 17, 2020
Orangeburg, South Carolina
     1:20-cv-04157-SAL          Date Filed 12/01/20        Entry Number 1-1        Page 2 of 3




                                                                                                        ELECTRONICALLY FILED - 2020 Nov 17 12:16 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202149
STATE OF SOUTH CAROLINA       )                     IN THE COMMON PLEAS COURT
                              )
COUNTY OF AIKEN               )                     FOR THE SECOND JUDICIAL CIRCUIT
                              )
EVELYN GREEN,                 )                     Civil Action No.: 2020CP0202149
                              )
                  Plaintiff,  )
                              )                          AMENDED COMPLAINT
      vs.                     )                         (JURY TRIAL DEMANDED)
                              )
BI-LO, LLC,                   )
                              )
                  Defendant.  )
_____________________________ )


       NOW COMES the Plaintiff, above-named, complaining of the Defendant, above-named,

and does allege and show unto this Honorable Court as follows:

   1. The Plaintiff is a citizen and resident of the County of Aiken, State of South Carolina.

   2. The Plaintiff is informed and believes the Defendant is a foreign corporation which at all

       material times conducted business in the State of South Carolina, County of Aiken and is

       subject to jurisdiction in South Carolina.

   3. That the most substantial act giving rise to the cause of action in this case occurred in Aiken

       County, and therefore, venue is proper.

   4. That this Court has jurisdiction over the Parties and subject matter herein.

   5. That on or about May 24, 2019, the Defendant, BI-LO, LLC, was the owner and operator

       of BI-LO, Store #5802, in New Ellenton, SC.

   6. That the Plaintiff was a permitted user in the Defendant’s premises to shop when she was

       caused to slip and fall as a result of sugar or some other transitory substance on the floor.

   7. That the Defendant owed the Plaintiff a duty to maintain the aisle from any dangers or

       hazards that would cause the Defendant to slip and fall.



                                EVELYN GREEN vs. BI-LO, LLC
                                   Case No: 2020CP0202149
      1:20-cv-04157-SAL          Date Filed 12/01/20      Entry Number 1-1         Page 3 of 3




                                                                                                          ELECTRONICALLY FILED - 2020 Nov 17 12:16 PM - AIKEN - COMMON PLEAS - CASE#2020CP0202149
   8. That the Defendant knew, or, in the exercise of reasonable care should have known, of the

       condition, or the Defendant created the condition either through the acts and/or omissions of

       its employees, in its negligent maintenance of the restroom area and allowing hazardous and

       dangerous conditions to exist and occur, and Defendant should have corrected the condition

       or warned the Plaintiff of its existence.

   9. As a result of the negligence of the Defendant, Plaintiff suffered permanent bodily injury,

       and resulting pain and suffering, disability, disfigurement, mental anguish, loss of capacity

       for the enjoyment of life, expense of hospitalization, medical and nursing care, treatment,

       and loss of earnings of loss of ability to earn money. As the injuries are permanent, Plaintiff

       will continue to suffer losses in the future.

   10. That the Plaintiff is informed and believes that she is entitled to an award of actual and

       punitive damages in an amount to be determined by a jury.

       WHEREFORE, having fully set forth this Complaint herein, the Plaintiff prays that

judgment be granted against the Defendant for actual damages, plus an appropriate sum for punitive

damages for the injuries, losses and harm sustained herein, for the costs of this action, and, for such

other relief as the Court may deem just and proper.

       Respectfully submitted,

                                                       s/ Lakesha Jeffries, Esquire
                                                       Lakesha Jeffries, Esquire
                                                       SC Bar No: 71736
                                                       Bryan S. Jeffries, Esquire
                                                       SC Bar No: 70558
                                                       JEFFRIES LAW FIRM, LLC
                                                       Post Office Box 646
                                                       Orangeburg, SC 29116
                                                       Telephone: (803) 531-6300
November 17, 2020                                      Facsimile: (803) 536-6001
Orangeburg, South Carolina                             Email: ljeffries@jeffrieslawsc.com
                                                       ATTORNEYS FOR THE PLAINTIF


                                 EVELYN GREEN vs. BI-LO, LLC
                                    Case No: 2020CP0202149
